DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-10 are pending upon entry of amendment filed on 4/26/19.

Applicant’s election of group I, claims 1-8 without traverse in the reply filed on 2/9/21 has been acknowledged.   

Accordingly, claims 9-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 1-8 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 3/28/19, 5/15/19 and 4/15/20 have been acknowledged.

4.	The oaths filed on 2/12/19 have been acknowledged.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For examining purpose, “MF-T-SPDB-DM4” is considered as any mesothiline antibody, linker and maytansinoid.  Incorporation by reference or recitation of sequence ID for mesothelin antibody is required.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2012/0189644 in view of U.S.Pub 2007/0031402 (IDS reference).



The disclosure of the ‘644 publication differs from the instant claimed invention in that it does not teach the use 10mM histidine, 130mM glycine, 5% sucrose, and 0.01% polysorbate at pH 5.5 as in claims 2-3 of the instant application. 

The ‘402 publication teaches the use of 10mM histidine, 130mM glycine, 5% sucrose, and 0.01% polysorbate at pH 5.5 with immunoconjugate with SPDB linker and DM4 (claims 1-21) and the lyophilization of immunoconjugates to extend shelf life and improve stability of immunoconjugates. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize excipient concentrations for immunoconjugates and lyophilization by the ‘402  publications into the immunoconjugate composition taught by the ‘644 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of excipients and/or lyophilization improves stability and extends shelf life by reducing aggregates.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Pat. 9,084,829 (IDS reference) in view of U.S.Pub 2007/0031402 (IDS reference).

The claims of the ‘829 patent recite immunoconjugate comprising an mesothelin antibody, SPDB linker and Maytansinoid.

The claims of the ‘829 patent differ from the claimed invention in that they do not recite specific excipient concentrations as recited in claims 2-3 of the instant application.

The ‘402 publication teaches the use of 10mM histidine, 130mM glycine, 5% sucrose, and 0.01% polysorbate at pH 5.5 with immunoconjugate with SPDB linker and DM4 (claims 1-21) and the lyophilization of immunoconjugates to extend shelf life and improve stability of immunoconjugates. 



One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of excipients and/or lyophilization improves stability and extends shelf life by reducing aggregates.

12.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Pat. 10,781,263 in view of U.S.Pub 2007/0031402 (IDS reference).

The claims of the ‘263 patent recite immunoconjugate comprising an mesothelin antibody, SPDB linker and Maytansinoid.

The claims of the ‘263 patent differ from the claimed invention in that they do not recite specific excipient concentrations as recited in claims 2-3 of the instant application.

The ‘402 publication teaches the use of 10mM histidine, 130mM glycine, 5% sucrose, and 0.01% polysorbate at pH 5.5 with immunoconjugate with SPDB linker and DM4 (claims 1-21) and the lyophilization of immunoconjugates to extend shelf life and improve stability of immunoconjugates. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize excipient concentrations for immunoconjugates and lyophilization by the ‘402  publications into the immunoconjugate composition taught by the ‘263 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of excipients and/or lyophilization improves stability and extends shelf life by reducing aggregates.



14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
March 23, 2021


/YUNSOO KIM/Primary Examiner, Art Unit 1644